745 N.W.2d 97 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mark Steven UNGER, Defendant-Appellant.
Docket No. 135860. COA No. 272591.
Supreme Court of Michigan.
March 5, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 12, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals because the criteria set forth in AO 2004-6, Standard 4, do not apply to criminal defendants who are represented by retained counsel, and we RMAND this case to the Court of Appeals for reconsideration, under the proper standard, of the defendant's motion for leave to file a supplemental brief (including a motion to remand for an evidentiary hearing) and his motion to adjourn oral argument.
We do not retain jurisdiction.